DETAILED ACTION
This Office Action is in response to communications made on November 30, 2020. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114
Claims 1-6, 8 and 10-22 are pending in the application.
Claims 7 and 9 have been cancelled by the Applicant
New claims 21 and 22 have been added by the Applicant
Claims 1 and 16-20 have been amended by the Applicant

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments to the rejections under 35 USC §103, November 30, 2020, have been fully considered.
The Applicant argues on page 8 that “Vasseur, McGee, Breitgand, and Qureshi (the asserted references) does not teach or suggest the subject matter of independent claim 1” as recited in amended claim 1. The examiner respectfully disagrees. McGee in ¶ [0013] shows the performance metrics may exhibit periodic patterns, varying significantly according to time-of-day, day-of-week, or other activity cycles, for example, a metric may have one range of typical values during part of the day, and a substantially different set of typical values during another part of the day (“a plurality of patterns”) as recited in amended claim 1.
Upon further consideration of the applicant’s amendments, a new ground(s) of rejection is made
and listed below.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-6, 8, 11-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al (US Patent Application Pub. No. 2018/0041409 A1) hereinafter Vasseur, in view of McGee et al (US Patent Application Pub. No. 2003/0079160 A1) hereinafter McGee, and in view of Qureshi et al (US Patent. No. 8,001,527 B1) hereinafter Qureshi, and in further view of Bajpay et al (US Patent Application Pub. No. 2010/0052924 A1) hereinafter Bajpay.
Regarding claims 1, 16 and 20, Vasseur teaches:
A method, comprising: receiving threshold crossing alert (TCA) data including operational TCA data; (see Fig. 3C and ¶ [0005], Vasseur shows a system which performs a dynamic selection of a communication path for a traffic flow in an enterprise network, based on threshold crossing alerts sent within the network such as, a TCA generated whenever a network characteristic crosses a predefined threshold (receiving threshold crossing alert (TCA), for example, a TCA may be generated whenever the delay or jitter along a path exceeds a threshold amount (operational TCA data)
determining a TCA prediction trigger based on a current threshold; (see ¶ [0005], Vasseur shows a TCA is sent based on threshold crossing (based on a current threshold), Fig. 5A and ¶ [0049],[0052], shows a machine learning process to compute the probability of receiving the TCA that takes as input empirical data such as network statistics and performance indicators and recognizes complex patterns in these data to predict the probability of receiving the TCA and uses the prediction to validate the received TCA (determining a TCA prediction trigger) 
matching, in response to determining the TCA prediction trigger, the operational TCA data to a pattern (see Fig. 5B and ¶ [0049]-[0053], Vasseur shows the machine learning process computes the probability of receiving the TCA based on empirical data such as network statistics and performance indicators and recognizes complex patterns in these data (a pattern) and compares the probability distribution function/PDF of the received TCA with the computed PDF of the TCA under normal conditions (matching… the operational TCA data to a pattern)
Vasseur does not explicitly show:
of a plurality of patterns from a TCA pattern bank
storing the plurality of patterns according to a tree data structure in the TCA pattern bank; 
using the tree data structure to segment a total period of monitoring into a plurality of sets to establish branches and leaves as neighbors; and 
calculating a predicted TCA threshold based on the pattern from the TCA pattern bank, wherein the TCA pattern bank comprises the plurality of sets
McGee shows:
of a plurality of patterns from a TCA pattern bank, calculating a predicted TCA threshold based on the pattern from the TCA pattern bank, wherein the TCA pattern bank comprises the plurality of sets (see Fig. 1 and ¶ [0005],[0051], McGee shows a system for monitoring a set of metrics and dynamically computing thresholds and signaling threshold violations, to assist in the achievement and maintenance of Service Level Agreements in terms of system performance, ¶ [0013] shows performance metrics may exhibit periodic patterns, varying significantly according to time-of-day, day-of-week, or other activity cycles, for example, a metric may have one range of typical values during part of the day, and a substantially different set of typical values during another part of the day (plurality of patterns), Fig. 2 item 200, Fig. 7 and ¶ [0063]-[0065],[0073] shows system data manager provides sets or subgroups of consecutive samples (a plurality of sets) to dynamic threshold check TCA pattern bank) and signals the dynamic threshold computation module to compute new thresholds, standard statistical process control techniques are applied to the transformed samples to compute provisional thresholds, records the history of the threshold statistics and uses it to filter new threshold estimates (calculating a predicted TCA threshold) and the new threshold levels are stored in dynamic limit store)
storing the plurality of patterns according to a tree data structure in the TCA pattern bank (see ¶ [0013], McGee shows performance metrics may exhibit periodic patterns, varying significantly according to time-of-day, day-of-week, or other activity cycles, for example, a metric may have one range of typical values during part of the day, and a substantially different set of typical values during another part of the day (the plurality of patterns), ¶ [0063]-[0065],[0073] shows system data manager provides sets (or subgroups) of consecutive samples to dynamic threshold check module which compares the statistics of each such subgroup against previously computed dynamic thresholds, which are stored in distribution information store (storing… in a TCA pattern bank)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vasseur to incorporate the teaching of McGee such that the machine learning process provides sets or subgroups of consecutive samples to a dynamic threshold check module which compares the statistics of each such subgroup against previously computed dynamic thresholds, which are stored in distribution information store. Doing so would assist in the achievement and maintenance of Service Level Agreements since the system would be able to compute thresholds that adapt to cyclic patterns of activity.
Qureshi shows:
according to a tree data structure… to establish branches and leaves as neighbors (see Fig. 1 and col.1 line 64 - col2. line 3, col.6 lines 10-30, Qureshi shows a system that monitors and manages a deployment of software applications, which includes orchestration, analysis and automation sub-systems, col.67 lines 20-30 shows the system uses pattern-recognition technique, which involves grouping marked objects that are near each other in the model into clusters, Fig.17 and col.44 lines 34-50  shows the system includes a problem detector which uses a discrimination network to determine which rules to evaluate, in which the discrimination network is a tree (a tree data structure) with labeled edges and labeled nodes which are an index into a database (establish branches and leaves)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vasseur to incorporate the teaching of Qureshi such that the machine learning process identifies patterns using cluster analysis algorithm and a problem detector which determines a tree structure with labeled edges and labeled nodes using rules. Doing so would increase the system operational efficiency since the system would use analysis to group objects and identify a tree structure with edges and nodes to determine the suitable TCA pattern.
Bajpay shows:
using the tree data structure to segment a total period of monitoring into a plurality of sets (see ¶ [0002], Bajpay shows a system for managing a fault alarm storm by identifying and processing the alarms to maintain network performance, Fig.2A,2B and [0026]-{0032],[0046] shows the system monitors the rate of autonomous alarm notifications from the network, and if it exceeds a specified predetermined threshold, then the alarm storm management function will be triggered and remain in operation until the alarm rate drops to a safe level, If the alarm rate is greater than X number per Y minutes for continuous Z cycles, the alarm information is then analyzed over time to determine alarm types, which are categorized into alarm types and populated segment a total period of monitoring into a plurality of sets), using an hierarchical tree at the device level (using the tree data structure)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vasseur and Qureshi to incorporate the teaching of Bajpay such that the machine learning process monitors the network to identify and categorized into fault alarm types which are populated into alarm datasets based on patterns in these data. Doing so would increase the system operational efficiency since the system would use analysis to categorize alarm types and identify a tree structure with edges and nodes to determine the suitable TCA pattern.

Regarding claims 3 and 22, Vasseur modified by McGee, Qureshi and Bajpay teaches the method and medium of claims 1 and 20
Vasseur does not explicitly show:
The method of claim 1, wherein the operational TCA data is monitored in a continuous manner
McGee shows:
The method of claim 1, wherein the operational TCA data is monitored in a continuous manner (see Fig. 1 and ¶ [0052],[0053], McGee shows a metric collection module having one or more data adapters which collect information relating to the metrics that are being monitored from a particular sub-system, such as an operating system, web server, or database server, and transmit their information to a dynamic sampling agent which collects the metrics and performs statistical threshold checks (data is monitored in a continuous manner)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vasseur to incorporate the teaching of McGee such that the system includes a metric collection module having data adapters which collects information relating to the metrics that are being monitored and transmits the information continuously to the machine learning process to perform statistical threshold checks. Doing so would assist in the achievement and maintenance of Service 

Regarding claims 5 and 17, Vasseur modified by McGee, Qureshi and Bajpay teaches the method and system of claims 1 and 16
Vasseur shows:
The method of claim 1, wherein the TCA data includes one or more of service level agreement (SLA) TCA data and resource utilization TCA data (see ¶ [0004], Vasseur shows the system supports a variety of service level agreements (SLAs) that may be in use by a network (service level agreement (SLA) TCA data), that refers to a target or threshold level of performance guaranteed by the network, and may be associated with a particular type of traffic, for example, many real-time business applications are very bandwidth demanding and having corresponding SLAs that are used to ensure that a certain amount of network bandwidth is available for a particular flow of traffic (resource utilization TCA data).

Regarding claims 6 and 18, Vasseur modified by McGee, Qureshi and Bajpay teaches the method and system of claims 1 and 16
Vasseur shows:
The method of claim 1, further comprising: identifying one or more patterns in the TCA data (see ¶ [0049]-[0053], Vasseur shows the machine learning process computes the probability of receiving the TCA based on empirical data such as network statistics and performance indicators and recognizes complex patterns in these data (identifying one or more patterns)

Regarding claims 8 and 18, Vasseur modified by McGee, Qureshi and Bajpay teaches the method and system of claims 6 and 16
Vasseur does not explicitly show:
The method of claim 6, wherein the TCA prediction trigger causes an adaptive thresholding process to be engaged.

The method of claim 6, wherein the TCA prediction trigger causes an adaptive thresholding process to be engaged (see Fig. 2 item 200, Fig. 7 and ¶ [0063]-[0065],[0073], McGee shows system data manager provides sets (or subgroups) of consecutive samples to dynamic threshold check module which compares the statistics of each such subgroup against previously computed dynamic thresholds, which are stored in distribution information store and signals the dynamic threshold computation module to compute new thresholds (adaptive thresholding process to be engaged)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vasseur to incorporate the teaching of McGee such that the machine learning process includes a dynamic threshold check module which compares the statistics of each such subgroup against previously computed dynamic thresholds, and signals the dynamic threshold computation module to compute new thresholds. Doing so would assist in the achievement and maintenance of Service Level Agreements since the system would be able to compute thresholds that adapt to cyclic patterns of activity.

Regarding claims 11 and 19, Vasseur modified by McGee, Qureshi and Bajpay teaches the method and system of claims 1 and 16
Vasseur does not explicitly show:
The method of claim 1, wherein matching the operational TCA data to a pattern from the TCA pattern bank includes matching based on a heuristic
McGee shows:
The method of claim 1, wherein matching the operational TCA data to a pattern from the TCA pattern bank includes matching based on a heuristic (see Fig. 2 item 212 and ¶ [0015],[0019], McGee shows the system uses a variety of statistical methods, including statistical process control (SPC) methods, normalization methods, and heuristics to generate the thresholds (matching based on a heuristic)


Regarding claim 12, Vasseur modified by McGee, Qureshi and Bajpay teaches claim 11
Vasseur does not explicitly show:
The method of claim 11, wherein the heuristic includes a similarity check and a behavior range check
McGee shows:
The method of claim 11, wherein the heuristic includes a similarity check and a behavior range check (see Fig. 7 and ¶ [0012],[0015], McGee shows there are many performance metrics that exhibit self-similar or fractal statistics, for such metrics, standard deviation is not a useful statistic, and the system uses a variety of statistical methods, including statistical process control (SPC) methods, normalization methods, and heuristics to generate the thresholds (similarity check), ¶ [0008] shows the system determine the metrics which are outside of the bounds of their normal behavior by checking the values of the metrics against threshold values and if the metric is within the range defined by the threshold values, then the metric is behaving normally (behavior range check)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vasseur to incorporate the teaching of McGee such that the machine learning process identifies patterns using a variety of methods including heuristics for metrics which exhibit self-similar statistics and performs range check to determine the metrics which are outside of the bounds of their normal behavior. Doing so would assist in the achievement and maintenance of Service Level 

Regarding claims 15 and 19, Vasseur modified by McGee, Qureshi and Bajpay teaches the method and system of claims 1 and 16
Vasseur shows:
The method of claim 1, further comprising: implementing the predicted TCA threshold (see Fig. 3C and ¶ [0005], Vasseur shows the system performs a dynamic selection of a communication path for a traffic flow in an enterprise network, based on threshold crossing alerts (implementing the predicted TCA threshold).

Regarding claim 13, Vasseur modified by McGee, Qureshi and Bajpay teaches claim 1
Vasseur shows:
The method of claim 1, wherein matching the operational TCA data to a pattern from the TCA pattern bank includes matching based on machine learning, wherein the machine learning includes (see Fig. ¶ [0049],[0052], Vasseur shows a machine learning process to compute the probability of receiving the TCA that takes as input empirical data such as network statistics and performance indicators and recognizes complex patterns (matching based on machine learning)
Vasseur does not explicitly show:
k-means clustering
Qureshi shows:
k-means clustering (see Fig. 1 and col.1 line 64 - col2. line 3, col.6 lines 10-30, Qureshi shows a system that monitors and manages a deployment of software applications, which includes orchestration, analysis and automation sub-systems, col.67 lines 20-30 shows the system uses pattern-recognition technique, "cluster analysis," which involves grouping marked objects that are near each other in the model into clusters, such as by a k-means cluster analysis algorithm to identify a suitable candidate (k-means clustering) 


Regarding claim 14, Vasseur modified by McGee, Qureshi and Bajpay teaches claim 1
Vasseur does not explicitly show:
The method of claim 1, wherein calculating a predicted TCA threshold based on the pattern from the TCA pattern bank includes calculating the predicted TCA threshold based on a set of neighbor thresholds
McGee shows:
The method of claim 1, wherein calculating a predicted TCA threshold based on the pattern from the TCA pattern bank includes calculating the predicted TCA threshold (see ¶ [0013], McGee shows the performance metrics may exhibit periodic patterns, varying significantly according to time-of-day, day-of-week, or other activity cycles, for example, a metric may have one range of typical values during part of the day, and a substantially different set of typical values during another part of the day (pattern), Fig. 2 item 200, Fig. 7 and ¶ [0063]-[0065],[0073] shows system data manager provides sets (or subgroups) of consecutive samples to dynamic threshold check module which compares the statistics of each such subgroup against previously computed dynamic thresholds, which are stored in distribution information store (TCA pattern bank) and signals the dynamic threshold computation module to compute new thresholds, standard statistical process control techniques are applied to the transformed samples to compute provisional thresholds, records the history of the threshold statistics and uses it to filter new threshold estimates (calculating a predicted TCA threshold) and the new threshold levels are stored in dynamic limit store)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vasseur to incorporate the teaching of McGee such that the machine learning process provides subgroups of samples to a dynamic threshold module which compares the statistics of each such subgroup against previously computed dynamic thresholds and calculates new threshold estimates using standard statistical techniques. Doing so would assist in the achievement and maintenance of Service Level Agreements since the system would be able to compute thresholds that adapt to cyclic patterns of activity, producing thresholds that cause far fewer false alarms
Qureshi shows:
a set of neighbor thresholds associated with the pattern (see Fig. 15 and col.32 line 39 – col.33 line 12, Qureshi shows the analysis subsystem generates a “seasonal control chart” for some or all of the monitored metrics, for example, for those metrics that are known or observed to behave cyclically, and determines a normalcy band and uses a nearest neighbor approach to determine the closest points of a value (a set of neighbor thresholds associated with the pattern) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vasseur to incorporate the teaching of Qureshi such that the machine learning process calculates the predicted threshold using a nearest neighbor approach. Doing so would assist in the achievement and maintenance of Service Level Agreements since the system would be able to compute thresholds that adapt to cyclic patterns of activity, producing thresholds that cause far fewer false alarms.

Claims 2, 4, 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur, in view of McGee, Qureshi and Bajpay, and in further view of Breitgand et al (US Patent Application Pub. No. 2006/0276995 A1) hereinafter Breitgand
Regarding claims 2 and 21, Vasseur modified by McGee, Qureshi and Bajpay teaches the method and medium of claims 1 and 20

The method of claim 1, wherein receiving TCA data includes retrieving the TCA data from a TCA database, wherein the TCA data is historical TCA data 
Breitgand shows:
The method of claim 1, wherein receiving TCA data includes retrieving the TCA data from a TCA database, wherein the TCA data is historical TCA data (see ¶ [0002], Breitgand shows a system for automated and adaptive setting of system component performance thresholds, Fig. 1 and ¶ [0017] shows a threshold management unit monitors and records (a TCA database) component threshold violations (TCA data) over time, and uses the collected historical data to construct a predictive model (retrieving the TCA data from a TCA database)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vasseur to incorporate the teaching of Breitgand such that the machine learning process monitors and records component threshold alerts over time and uses the collected historical data to construct a predictive model. Doing so enables the system to automatically set statistically-meaningful threshold values that reliably predict system-level problems since the system would monitor and store TCA data and use the collected historical data to construct a predictive model.

Regarding claim 4, Vasseur modified by McGee, Qureshi and Bajpay teaches claim 3
Vasseur does not explicitly show:
The method of claim 3, further comprising: storing the TCA data in a TCA database 
Breitgand shows:
The method of claim 3, further comprising: storing the TCA data in a TCA database (see Fig. 1 and ¶ [0017], Breitgand shows the threshold management unit monitors and records (a TCA database) component threshold violations (the TCA data)


Regarding claim 10, Vasseur modified by McGee, Qureshi and Bajpay teaches claim 1
Vasseur does not explicitly show:
The method of claim 1, wherein determining the TCA prediction trigger includes: determining, from the TCA data, that service level agreement (SLA) impacts exceed a target SLA impact count associated with the current threshold; and 
determining, from the TCA data, that resource utilization exceeds a resource target utilization associated with the current threshold 
Breitgand shows:
The method of claim 1, wherein determining the TCA prediction trigger includes: determining, from the TCA data, that service level agreement (SLA) impacts exceed a target SLA impact count associated with the current threshold (see ¶ [0013],[0050],[0061], Breitgand shows machine learning techniques are used to model the relationship between component thresholds and service level objectives/SLOs which are part of the SLA, where the threshold management unit uses multiple counters to count occurrences of the four possible combinations of SLO and threshold violations, over a given number of monitoring instances, where Counter I counts events in which a threshold violation coincided with an SLO violation, Counter II counts events in which the threshold was violated but the SLO was not, Counter III counts events in which the SLO was violated but the threshold service level agreement (SLA) impacts exceed a target SLA impact count associated with the current threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vasseur to incorporate the teaching of Breitgand such that the machine learning process implements multiple counters to count occurrences of the possible combinations of SLO and threshold violations over a given number of monitoring instances. Doing so enables the system to automatically set statistically-meaningful threshold values that reliably predict system-level problems since the system would monitor and implement multiple counters to count TCA events in which the SLA was violated but the threshold was not.
Vasseur and Breitgand do not explicitly show:
resource utilization 
McGee shows:
resource utilization (see ¶ [0050], McGee shows typical metrics include measures of CPU and memory utilization (resource utilization)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vasseur in view of Breitgand to incorporate the teaching of McGee such that the machine learning implements multiple counters to count occurrences of the possible combinations of SLO and threshold violations of the resource utilization over a given number of monitoring instances. Doing so would assist in the achievement and maintenance of Service Level Agreements since the system would be able to compute thresholds that adapt to threshold violations of the resource utilizations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                                                                                                                              
RANJAN . PANT
Examiner
Art Unit 2458
/RP/ 

/JASON D RECEK/Primary Examiner, Art Unit 2458